DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
 	Claims 1-20 are pending 
	Claims 1-20 are rejected under 35 USC § 103

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the 

Claims 1-6, 9-12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeddeloh (US 5935233 A) in view of Barroso et al. (US 20030023814 A1) and further in view of Ebcioglu et al. (US 20130125097 A1).
Regarding Claim 1 Jeddeloh discloses:  
An apparatus comprising:
a random-access memory configured to be coupled to a central processing unit via a first interface and a second interface, the random-access memory configured to obtain a read request indicating a first address to read via a snoop interface (Jeddeloh: col 5 ln 13-35 and col 6 ln- 34 - col 7 ln 10 and col 8 ln 43-62 and Fig. 2: teaches central processing unit and random access memory (cache)  are connected via one or more interfaces and read operation utilizing the memory/CPU interfaces. Jeddeloh: col 9 ln 27-64: teaches random access memory (cache) receiving read request and read via snoop interface. PCI interfaces are used as snoop interface to handle snoop request and read data from cache if there is a snoop hit in the cache.);
Jeddeloh teaches random access memory and first and second interfaces and configuring read requests via snoop interface. However, Jeddeloh does not explicitly teach an encoder generating a second address corresponding to a victim cache based on the first address and a multiplexer coupled to victim cache to transmit data from second address. Barroso teaches an address encoder coupled to random access 
Barroso discloses:
an address encoder coupled to the random-access memory, the address encoder to, when the random-access memory indicates a hit of the read request, generate a second address corresponding to [a victim cache] based on the first address (Applicant uses encoder to encode address of the tag RAM (spec section [0805]) and generate a second address and uses it to access victim cache. Barros: [0119]-[0122] teaches encoder that encodes Dtag hit/miss info, generates second address and it is used to access L1 cache); and
a multiplexer coupled to the [victim cache] to transmit a response including data obtained from the second address of the [victim cache] (Barroso: [0077]-[0078] Teaches multiplexers coupled to the cache for transporting data read from caches using address generated by encoders as taught by Barroso [0119]-[0122]. );
Both Jeddeloh and Barroso represent works within the same field of endeavor, namely data usage and cache management in single or multicore system. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Jeddeloh in view of Barroso as it represents a combination of known prior art elements according to known methods (first and second processor-memory interfaces of Jeddeloh using encoder to generate second address based on first address and a cache hit and using a multiplexer to obtain data from second address as used by Barroso) to yield a better and more efficient data usage and cache management system (see also Barroso [0119]-[0122]).

Ebciooglu discloses, [an address encoder coupled to the random-access memory, the address encoder to, when the random-access memory indicates a hit of the read request, generate a second address corresponding to] a victim cache [based on the first address and a multiplexer coupled to the] victim cache [to transmit a response including data obtained from the second address of the] victim cache (Ebciooglu: [1226]-[1227], [1232] teaches a victim cache storing evicted lines from cache and picking up data from victim cache when appropriate.);
Jeddeloh/Barroso and Ebciooglu represent works within the same field of endeavor, namely data usage and cache management in single or multicore systems. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Jeddeloh/Barroso in view of Ebciooglu as it represents a combination of known prior art elements according to known methods (data usage and cache management system of Jeddeloh/Barroso using victim cache in addition to the level one cache as used in Ebciooglu) to yield a more efficient data usage and cache management system with higher cache hit rate(see also Ebciooglu [1226]-[1227], [1232]).




Regarding Claim 2 Jeddeloh/Barroso/Ebciooglu discloses: 
The apparatus of claim 1, wherein the read request is transmitted by a level two data cache. (Barroso: [0087]-[0131] teaches Level two or L2 cache and Barroso: [0077],[0107], [0121], [0124] teaches transmitting read request by L2 cache.).
Both Jeddeloh and Barroso represent works within the same field of endeavor, namely data usage and cache management in single or multicore system. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Jeddeloh in view of Barroso as it represents a combination of known prior art elements according to known methods (data usage and cache management system of Jeddeloh using level 2 cache to also issue/transmit read request as used by Barroso) to yield a better and more efficient data usage and cache management system (see also Barroso [0119]-[0122]).

Regarding Claim 3 Jeddeloh/Barroso/Ebciooglu discloses: 
The apparatus of claim 1, wherein the multiplexer is configured to be coupled to a victim cache storage queue, the multiplexer to obtain input data from the victim cache storage queue indicating a value to be written to the second address (Barroso [0077]-[0078] teaches multiplexers being coupled to the L1 cache for transporting data and  Ebciooglu teaches in [1226]-[1232] using victim cache and loading data from victim cache when available and hence the combination teaches a multiplexer obtaining data from the victim cache. Barroso: FIG. 4 and section [0135]-[0136] teaches fill_data buffer or fill buffer or staging buffer from which multiplexer 
Jeddeloh/Barroso and Ebciooglu represent works within the same field of endeavor, namely data usage and cache management in single or multicore system. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Jeddeloh/Barroso in view of Ebciooglu as it represents a combination of known prior art elements according to known methods (multiplexer coupled to L1 cache in Jeddeloh/Barroso being extended to also have a multiplexer coupled to the victim cache of Ebciooglu and staging buffer/queue of L1 cache in Jeddeloh/Barroso being applied to the victim cache of Ebciooglu) to yield a better and more efficient data usage and cache management system (see also Barroso [0077]-[0078], [0135]-[0136], Ebciooglu [1226]-[1232]).

Regarding Claim 4 Jeddeloh/Barroso/Ebciooglu discloses: 
The apparatus of claim 3, wherein the multiplexer is configured to transmit the response including the input data from the victim cache storage queue (Barroso: FIG. 4 and section [0135]-[0136] teaches fill_data buffer or fill buffer or staging buffer from which multiplexer transmits input data and the fill/staging buffer is similar to a storage queue.).
Both Jeddeloh/Barroso and Ebciooglu represent works within the same field of endeavor, namely data usage and cache management in single or multicore system. It would therefore have been obvious to one of ordinary skill in the art before the claimed 
   
Regarding Claim 5 Jeddeloh/Barroso/Ebciooglu discloses: 
The apparatus of claim 1, wherein the random-access memory is a tag random access memory. (Barroso: [0056]-[0057], [0078] and FIG. 3A and FIG. 3B teaches the tag array to be a portion of a cache and caches are non-volatile random access memory.).
The reasons for obviousness regarding claim 5 is same as those applied to claim 1 above.

Regarding Claim 6 Jeddeloh/Barroso/Ebciooglu discloses: 
The apparatus of claim 1, wherein the victim cache is a multi-bank memory (Ebcioglu: [0267], [0270], [0333] and FIG. 43 and FIG. 44 teaches bank inter-leaved caches and this teaching can be applied to victim cache as well.);   
   The reasons for obviousness regarding claim 6 is same as those applied to claim 1 above.

Regarding Claim 9 Jeddeloh/Barroso/Ebciooglu discloses:  
A system comprising:	 -211 -PATENTTI-92380a controller (Jeddeloh: col 3 ln 16 – col 4 ln 58, Fig. 2 The PCI-host bridge 56.  contains all the interfaces and control switch 90 and controls all transactions);	 a first memory (Jeddeloh: Fig. 2 system memory 58. Jeddeloh: col 3 ln 16-30: The system memory 58 is generally comprised of dynamic random access memory (DRAM));	 a second memory (Jeddeloh: Fig. 2  memory cache 54) configured to obtain a snoop request from the first memory, the second memory to:	 execute a read request of a random-access memory in response to the snoop request (Jeddeloh: col 4 ln 1-13 teaches snooping the cache (second memory) while initiating an access to first memory.);
The remaining limitations of this system claim corresponds to the limitations in apparatus claim 1 and is rejected for the same reasons mutatis mutandis.

Regarding Claim 10 Jeddeloh/Barroso/Ebciooglu discloses:  
	The system of claim 9, wherein the first memory is a level two cache memory (Barroso: [0087]-[0131] teaches Level two or L2 cache) and the second memory is a level one cache memory (Jeddeloh: Fig. 2  memory cache 54).
	Both Jeddeloh and Barroso represent works within the same field of endeavor, namely data usage and cache management in single or multicore system. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Jeddeloh in view of Barroso as it represents a combination of known prior art elements according to known methods (adding to the  

Regarding Claim 11 Jeddeloh/Barroso/Ebciooglu discloses:  
The system of claim 9, wherein the second memory includes a multiplexer configured to be coupled to a victim cache storage queue, the multiplexer to obtain input data from the victim cache storage queue indicating a value to be written to the address of the victim cache in the second memory (Barroso: [0077]-[0078] Teaches multiplexers coupled to the cache for transporting data read from caches using address generated by encoders as taught by Barroso [0119]-[0122]. Ebciooglu: [1226]-[1227], [1232] teaches a victim cache storing evicted lines from cache and picking up data from victim cache when appropriate. Barroso: FIG. 4 and section [0135]-[0136] teaches fill_data buffer or fill buffer or staging buffer from which multiplexer transmits input data.).
Jeddeloh/Barroso and Ebciooglu represent works within the same field of endeavor, namely data usage and cache management in single or multicore system. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Jeddeloh/Barroso in view of Ebciooglu as it represents a combination of known prior art elements according to known methods (multiplexer coupled to L1 cache in Jeddeloh/Barroso being extended to also have a multiplexer coupled to the victim cache of Ebciooglu and staging buffer/queue of L1 cache in Jeddeloh/Barroso being applied to the victim cache of Ebciooglu) to 

Regarding claim 12, it is a system claim corresponding to the apparatus claim 4, and is rejected for the same reasons mutatis mutandis.

Regarding Claim 16, it is a method claim corresponding to the apparatus claim 1, and is rejected for the same reasons mutatis mutandis.
Regarding Claim 17, it is a method claim corresponding to the apparatus claim 2, and is rejected for the same reasons mutatis mutandis.
Regarding Claim 18, it is a method claim corresponding to the apparatus claim 3, and is rejected for the same reasons mutatis mutandis.
Regarding Claim 19, it is a method claim corresponding to the apparatus claim 4, and is rejected for the same reasons mutatis mutandis.
Regarding Claim 20, it is a method claim corresponding to the apparatus claim 6, and is rejected for the same reasons mutatis mutandis.

 	Claims 7-8, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jeddeloh (US 5935233 A) in view of Barroso et al. (US 20030023814 A1) in view of Ebcioglu et al. (US 20130125097 A1) and further in view of Leung (US 6215497 B1).

Regarding Claim 7 Jeddeloh/Barroso/Ebciooglu discloses:
The apparatus of claim 1, wherein the first interface is a scalar interface and [the second interface is a vector interface] (Jeddeloh: col 9, ln 9-26: teaches processor interface transmits four 64-bit data words and hence teaches scalar interfaces).
	Jeddeloh/Barroso/Ebciooglu teaches all the limitations of claim 1 and also teaches 64-bit scalar interface. However, Jeddeloh/Barroso/Ebciooglu does not teach a vector interface.
Leung discloses:
The apparatus of claim 1, wherein the first interface is a scalar interface and the second interface is a vector interface ( Leung: col 3 ln 53 – co 4 ln 8, col 4 ln 24-37: teaches 512-bit wide vector interface and also 64-bit wide scalar interface).
 Jeddeloh/Barroso/Ebciooglu and Leung represent works within the same field of endeavor, namely data usage and cache management in single or multicore systems. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Jeddeloh/Barroso/Ebciooglu in view of Leung as it represents a combination of known prior art elements according to known methods (data usage and cache management system of Jeddeloh/Barroso/Ebciooglu using both scalar i.e. 64-bit wide and vector i.e. 512 bit wide bus interface as used by Leung) to enable faster data transfer and better resource utilization yielding a more efficient data usage and cache management system (see also Leung col 3 ln 53 – co 4 ln 8, col 4 ln 24-37).
	Regarding Claim 8 Jeddeloh/Barroso/Ebciooglu/Leung discloses:
	The apparatus of claim 7, wherein the scalar interface is a sixty-four-bit wide interface, the vector interface is a five hundred and twelve-bit wide interface 
	The reasons for obviousness regarding claim 8 is same as those applied to claim 7 above.

Regarding Claim 13 Jeddeloh/Barroso/Ebciooglu/Leung discloses:
The system of claim 9, wherein the second memory is coupled to the controller via a scalar interface and a vector interface, and the second memory is coupled to the first memory via a snoop interface (Jeddeloh: col 9, ln 9-26: teaches processor interface transmits four 64-bit data words and hence teaches scalar interfaces. Leung: col 3 ln 53 – co 4 ln 8, col 4 ln 24-37: teaches 512-bit wide vector interface and also 64-bit wide scalar interface. Jeddeloh: col 9 ln 27-64: teaches random access memory (cache) receiving read request and read via snoop interface. PCI interfaces are used as snoop interface to handle snoop request and read data from cache if there is a snoop hit in the cache. Jeddeloh: col 3 ln 49-66 and Fig. 2 teaches PCI-host bridge provides interface between processor, memory, fisrt PCI and second PCI bus and memory cache. Since PCI interface is also snoop interface and PCI interface and cache/memory interface are all coupled via PCI-host bridge, the first and second memory are thus coupled via snoop interface).
  The reasons for obviousness regarding claim 13 is same as those applied to claim 1 and claim 7 above.

Regarding Claim 14, it is a system claim corresponding to the apparatus claim 8, and is rejected for the same reasons mutatis mutandis.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jeddeloh (US 5935233 A) in view of Barroso et al. (US 20030023814 A1) in view of Ebcioglu et al. (US 20130125097 A1) in view of Leung (US 6215497 B1) and further in view of OFFICIAL NOTICE.
Regarding claim 15, The system of claim 13, wherein the controller is a central processing unit (The Examiner takes OFFICIAL NOTICE, as detailed in eMPEP 2144.03, is a commonly known and well understood command to one of ordinary skill in the art for performing cache/memory control operation using central processing . wiki (https://web.archive.org/web/20190410094152/https://en.wikipedia.org/wiki/Central_processing_unit) states, "A central processing unit (CPU), also called a central processor or main processor, is the electronic circuitry within a computer that carries out the instructions of a computer program by performing the basic arithmetic, logic, controlling, and input/output (I/O) operations specified by the instructions. The computer industry has used the term "central processing unit" at least since the early 1960s. Traditionally, the term "CPU" refers to a processor, more specifically to its processing unit and control unit (CU), distinguishing these core elements of a computer from external components such as main memory and I/O circuitry.” A control unit is an electronic circuitry and it does many control works which is a subset of work done by CPU. Hence any CPU can also act as a control unit.
.

  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stevens et al. (US 5325503 A): Teaches reducing the snooping requirements of a cache system and for reducing latency problems in a cache system. When a snoop access occurs to the cache, and if snoop control logic determines that the previous snoop access involved the same memory location line, then the snoop control logic does not direct the cache to snoop this subsequent access.
Shippy (US 5822755 A): Teaches a microprocessor architecture including a first cache memory disposed on-chip for storing data along with an associated on-chip tag 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S HASAN whose telephone number is (571)270-1737.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.S.H/Examiner, Art Unit 2138      
/SHAWN X GU/
Primary Examiner, AU2138